DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgements
This communication is in response to:
After Final Consideration Program request, filed on 12/29/2021.

The amendments filed on 12/29/2021 have been entered.
Applicant’s arguments on pages 14-18 of the Remarks filed on 12/29/2021 are considered. The 35 U.S.C 103 rejections previously set forth in the Office Action mailed on 11/19/2021 are withdrawn.


Reasons for Allowance
Claims 1, 3-11, 13-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
(US 2017/0075904 A1) issued to Hedges, hereinafter as “Hedges”.
(US 2018/0082183 A1) issued to Hertz et al., hereinafter as “Hertz”.
(US 9,710,544 B1) issued to Smith et al., hereinafter as “Smith”.

The following is an examiner’s statement of reasons for allowance: 
Hedges teaches a configurable semantic natural NLP extraction platform structures content from unstructured data to determine the sematic meaning of content, and based on the extracted content, an ontology is constructed for entities and activities, and entity and activity objects are identified within the unstructured content by applying a set of content extraction entity and activity rules, wherein the NLP engine operates on a corpus of information, such as a collection of electronic documents or the like; and relationship resolver, wherein the relationships between the entity and activity words are identified, and a linked data structure is formed as the linked node graph data structure; and the reference discloses a linked node graph-based data to that of a bi-directional root-less graph.  
Additionally, Hertz teaches a semantic extractor, wherein a knowledge graph comprises semantic-search information from a variety of sources, including public and private sources, and often is used as part of a search engine/platform; and relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; and a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences, wherein the identified sentence having at least two identified companies as an entity-pair are classified in association with pattern matching against the supply chain evidence sentences, i.e. blacklist keywords.  Furthermore, Smith teaches determining a target entity in a source graph;  and determining a subgraph associated with the target entity from the graph, wherein a derived second-graph nodes corresponds to a respective selected attributes 
However, none of the above prior arts, individually or in combination, disclose that the runtime subsystem determines a subgraph associated with a target entity from a bi-direction rootless graph of linked named entities identified in text from a corpus of documents, wherein the subgraph includes a bidirectional, rootless portion of the graph comprising the target entity and n-levels of entities linked to the target entity, and then converting the subgraph to a point-of-view (POY) tree with the target entity as a root node; thenPATE NTAtty Docket No.: D18-186-03586-00-US A pp. Ser. No.: 16/249,697calculating a score for the target entity by determining, for each level of the POV tree that includes a flagged node, a maximum weight associated with the level that includes the flagged node; then, dividing, for each level of the POV tree that includes the flagged node, the determined maximum weight by a level number to determine a risk score at each level of the POV tree that includes the flagged node; and adding each determined risk score to determine the score for the target entity; then determining, based on the score for the target entity, a risk category associated with the target entity to control an operation associated with the target entity based on the risk category associated with the target entity, and then generate a visualization of the subgraph and the score.
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/13/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162  


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162